DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/16/2021.  Claims 1, 3-9, and 11-18 remain pending in the application. Claims 1 and 8-9 are independent.

Specification
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 3, 11, 14, and 16 are objected to because of the following informalities:  
in Claim 3, line 3 and Claim 11, lines 3-4, "first location information" appears to be "the first location information";
in Claim 3, lines 7-8; Claim 11, lines 8-9; and Claim 16, line 5-6, "the WebView" appears to be "the WebView control
in Claim 14, line 2, "the step of determining …." appears to be "the determining …" according to Claim 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejection; therefore, the previous rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's amendment to claims corrects previous rejection; therefore, the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US Patent 10,318,034 B1, filed on 09/21/2017), hereinafter Hauenstein in view of the first embodiment of Berman et al. (US Patent 5,760,773, issued on 06/02/1998), Berman-I and Microsoft Word 2016 ("screen captures on a moving Microsoft Word 2016 window including selected text with an action handle/control", released on 07/09/2015), hereinafter Microsoft.

Independent Claims 1 and 8-9
Hauenstein discloses a menu display method (Hauenstein, FIG. 7AB; Col. 49, lines 4-5: displaying a menu 718 associated with object 704), comprising: 
displaying a text selection menu according to current display location information of a text content on a screen when a selection operation for the text content in a view control is detected (Hauenstein, FIG. 7AK; Col. 50, lines 20-22: a user interface 730 is displayed on touch-screen 112, which includes selectable text 732) (Hauenstein, FIGS. 7AR-7AU; Col. 51, lines 41-64: movement of cursor 738 from its previous location (e.g., location of cursor 738 at the time of touch-down of finger 734) to its current location causes a portion of text between the previous location and the current location of cursor 738 to be selected; magnifying loupe 736 moves with cursor 738 and show current selection of text represented by magnified copy 748 of selection 746; when finger 734 is lifted out of the hover range, magnifying loupe 736 is replaced with menu 750, e.g., a “cut/copy/lookup” menu, and selection 746 changes appearance, e.g., replaced with selectin object 752 with adjustable boundary, wherein the menu 750 is displayed above the selected object/text 752) (Hauenstein, FIG. 7AB; Col. 48, line 66 – Col. 49, line 5: when intensity of the contact between stylus 203 and the touch-sensitive surface reaches a light press insensitive threshold ITL, device performs an operation associated with selected object 704, such as displaying a menu 718 associated with selected object 704) (Hauenstein, FIGS. 7AB-7AJ; Col. 49, lines 24-26: menu 718 remains to be displayed when intensity of the contact between stylus 203 and the touch-sensitive surface gradually decreases (FIG. 7AD), when stylus 203 is lifted-off from the touch-sensitive surface (FIG. 7AF), and when stylus 203 exits the hover range (FIG. 7AJ)), 
wherein the view control comprises a WebView control, and wherein the WebView control occupies only a part of the screen  (Hauenstein, Col. 2, lines 26-32; Col. 11, lines 37-47: the functions include image editing, drawing, presentation, word processing, website creating, disk authoring, spreadsheet making, game playing, telephoning, video conferencing, e-mailing, instant messaging, workout support, digital photographing, digital videoing, web browsing, digital music playing, note taking, and/or digital video playing) (Hauenstein, FIGS. 8P-8V, 10T-10U, and 13A-N; Col. 53, lines 49-50; Col. 58, lines 22-25; Col. 67, lines 26-28: a user interface of a text editor application or web browser application; Col. 22, lines 44-48: browser module includes executable instructions to browse the Internet in accordance with user instructions, including searching, linking to, receiving, and displaying web pages or portions thereof, as well as attachments and other files linked to web pages; FIG. 7AU: selectable text 732 within a view/window occupies only a part of the screen);
detecting a sliding operation on the WebView control (Hauenstein, Col. 17, lines 37-39: detecting finger dragging events by determining if there is movement of the contact and tracking the movement across the touch-sensitive surface; Col. 17, lines 64-67; Col. 26, lines 58-63; Col. 33, lines 64-67; Col. 40, lines 53-55: detecting a finger swipe/drag/slide gesture on the touch-sensitive surface includes detecting a finger-down event followed by detecting one or more finger-dragging events, and subsequently followed by detecting a finger-up (lift off) event) (Hauenstein, FIGS. 13H-13J; Col. 68, lines 27-28: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, content display user interface 1302 is scrolled);
acquiring final display location information of the text content on the screen in response to a determination that the sliding operation completes (Hauenstein, FIG. 7AU; Col. 51, lines 64-66: the selection object/text 752 as a whole can be moved to another location by another contact/gesture by finger 734 in user interface 730) (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 along with selection object/text 1304 is scrolled with movement of contact 1320 across the touch-screen; i.e., the final display location information of selected text on the screen must be acquired/obtained in order to update display properly on screen from FIG. 13H to FIG. 13J),
wherein the acquiring final display location information of the text content on the screen further comprises: acquiring coordinates of the text content relative to the WebView control after the sliding operation completes as first location information; acquiring coordinates of the WebView control on the screen after the sliding operation completes as second location information; and determining the final display location information of the text content on the screen based on the first location information  or the second location information (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 along with selection object/text 1304 is scrolled with movement of contact 1320 across the touch-screen; i.e., in order to determine the final display location information of the selected text 1304 on screen in FIG. 13J, it must be determined from the location coordinates of the selected text 1304 relative to display interface 1302, e.g., web browser application window/view, and the location coordinates of the web browser application window/view on the screen of device 100 when the web browser application window/view is not in full screen mode similar to Figure 7AU) (Hauenstein, FIG. 7AU; Col. 51, lines 64-66: the selection object/text 752 as a whole can be moved to another location by another contact/gesture by finger 734 in user interface 730; i.e., when treating the selection object/text 752 as a whole as a WebView Control, in order to determine the final display location information of the selected object/text 752 on screen, it must be determined from the location coordinates of the selected text within the WebView Control (coordinates will be (0, 0) since selected object/text 752 as a whole is treated as a WebView control), and the location coordinates of the WebView Control (i.e., selected object/text 752) on the screen of device 100); and 
redisplaying the text selection  (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display 
Hauenstein further discloses a terminal device (Hauenstein, 100 in FIG. 1A/2; 300 in FIG. 3; Col. 11, lines 60-65; Col. 29, lines 3-10: multifunction device 100/300), comprising: one or more processors (Hauenstein, 120 in FIG. 1A; 310 in FIG. 3; Col. 12, line 1; Col. 29, lines 11-12: one or more processors/processing units (CPUs)); a memory (Hauenstein, 102 in FIG. 1A; 370 in FIG. 3;Col. 12, lines 63-67; Col. 29, lines 28-34: memory) configured to store one or more programs (Hauenstein, Col. 16, lines 51-59; Col. 29, lines 36-48: software components/programs/modules stored in memory 102); the one or more programs are executed by the one or more processors, so that the one or more processors implement a menu display method (Hauenstein, Col. 13, lines 6-9: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data) described above.
Hauenstein further discloses a computer-readable storage medium (Hauenstein, 102 in FIG. 1A; Col. 11,lines 66-67: memory 102 includes one or more computer readable storage mediums) storing computer program, where the computer program, when being executed by a processor, causes to implement a menu display method described above (Hauenstein, Col. 7, lines 2-10: a computer readable storage medium has stored therein instructions which when executed by an electronic device with a display cause the device to perform any of the methods described herein).
the WebView control occupies only a part of the screen and is slidable on the screen; (2) determining the final display location information of the text content on the screen based on coordinates of the text content relative to the WebView control and coordinates of the WebView control on the screen; (3) redisplaying the text selection menu according to the final display location information of the text content
Berman-I teaches apparatus and methods for displaying and manipulating information on a computer display screen (Berman-I, Col. 1, lines 1-3), wherein (1) the WebView control occupies only a part of the screen  (Berman-I, FIG. 2: the lower portion of the display screen 18, e.g., description window/view) (Berman-I, 82 in FIG. 8A; Col. 19, lines 2-8: the display 18 includes a window 82 in which is displayed a string of text: "This is a test of the dog that is lazy. This theory that I have, that I say which is mine, is mine. This is a test of the foxy hue." with a range 84 of selected text, wherein the window 82 occupies only a part of the display screen 18);
(2) determining the final display location information of the text content on the screen based on coordinates of the text content relative to the WebView control and coordinates of the WebView control on the screen (Berman-I, 40c and 42c in FIG. 2; Col. 13, lines 21-28; Col. 12, lines 49-59: a data object 42c comprising string of highlighted/selected text shown in the description window/view (i.e., a WebView Control – the lower portion of the display screen 18); the associated action handle 40c consists of a small rectangular box containing the lowercase letter "a" and is positioned atop the selected text; when the highlighted/selected text object 42c is moved to another location a scroll of the window, the action handle maintains its relative position in accordance with the associated data object; no matter where a particular data object appears, if it has an action handle associated therewith, the action handle will be displayed in appropriated proximate juxtaposition; i.e., in order to determine the final display location information of the highlighted/selected text 42c on screen in FIG. 2 after invocation of a scroll of window, it must determine from the location coordinates of the highlighted/selected text 42c relative to the lower portion of the display screen 18, e.g., the description window/view, and the location coordinates of the description window/view on the display screen 18) (Berman-I, Col. 23, lines 50-53: in order to represent the boundaries of the icon/text/object relative to the display screen, it must translate these local boundaries to the global coordinate system associated with the display screen);
(3) redisplaying the text selection menu according to the final display location information of the text content (Berman-I, 40b/c and 42b/c in FIG. 2; Col. 11, lines 54-59: an action handle or icon 40 is displayed in proximity to (such as adjacent or atop) an associated data item or object selected such as the text 42; user interaction with the action handle 40, and therefore with the associated data object 42, is permitted; Col. 12, lines 10-12: the presence of an action handle indicates the presence of a selectable data item or object and the ability for the user to interact with the data object; Col. 13, lines 10-28; Col. 12, lines 49-59: a data object 42c comprising string of highlighted/selected text; the associated action handle 40c consists of a small rectangular box containing the lowercase letter "a" and is positioned atop the selected text; when the highlighted/selected text object 42c is moved to another location on the a scroll of the window, a dragging operation, etc., the action handle maintains its relative position in accordance with the associated data object; no matter where a particular data object appears, if it has an action handle associated therewith, the action handle will be displayed in appropriated proximate juxtaposition) (NOTE: the action handle or icon 40 in Berman-I is equivalent to the text selection menu 750 in Hauenstein since both are associated with selected text for interaction).
Hauenstein and Berman-I are analogous art because they are from the same field of endeavor, apparatus and methods for displaying and manipulating information on a computer display screen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Berman-I to Hauenstein, redisplaying the text selection menu/action handle/icon according to the final display location information of the text content, the WebView control occupies only a part of the screen, and determining the final display location information of the text content on the screen based on coordinates of the text content relative to the WebView control and coordinates of the WebView control on the screen.  Motivation for doing so would improve graphical user interface and allow users to interact selected object/text quickly and without frustration by using associated action handle/icon/menu; hence, enhance user experience (Berman-I, Col. 6, lines 34-57).
Hauenstein in view of Berman-I fails to explicitly disclose wherein the WebView control is slidable on the screen.
Microsoft teaches a user interface for displaying action control/handle associated with selected text, wherein the WebView control is slidable on the screen (Microsoft, 
Hauenstein in view of Berman-I, and Microsoft are analogous art because they are from the same field of endeavor, a user interface for displaying action control/handle associated with selected text.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Microsoft to Hauenstein in view of Berman-I, wherein the WebView control is slidable on the screen, and the relative position between the action handle and the selected text is maintained when the Microsoft Window/View is sliding/dragging.  Motivation for doing so would improve graphical user interface and allow users to quickly interact selected text at any time even after relocating the window/view containing the selected text; hence, enhance user experience.

Claims 3, 11, and 16
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claims 1, 9, and 8 respectively and further disclose wherein the acquiring coordinates of the text content relative to the WebView control after the sliding operation completes as first location information further comprises: sending to a web browser corresponding to the WebView control a request for determining the coordinates of the text content relative to the WebView control after the sliding operation completes, and receiving from the web browser the coordinates of the text content relative to the WebView control after the sliding operation has completed as the first location information (Hauenstein, FIGS. 8P-8V, 10T-10U, and 13A-N; Col. 53, lines 49-50; Col. 58, lines 22-25; Col. 67, lines 26-28: a user interface of a text editor application or web browser application; FIGS. 13H-13J; Col. 68, lines 24-45; Berman-I, Description sub-window/view in FIG. 2 or 82 in FIG. 8A: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 in Hauenstein (18 in Berman-I) along with selection object/text 1304 in Hauenstein (42c or 84 in Berman-I) is scrolled with movement of contact 1320 across the touch-screen; i.e., since the selection object/text 1304 in Hauenstein (42c or 84 in Berman-I) is located within a web browser application window/view or its sub-window/view, the location coordinates of the selection object/text 1304 relative to the web browser application window/view 1302 in Hauenstein or its sub-window/view (82 in Berman-I) must be obtained from the web browser application window/view 1302 in Hauenstein or its sub-window/view (82 in Berman-I) by sending a request to the web browser application).  

Claims 4 and 12
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claims 1 and 9 respectively and further disclose wherein the determining the final display location information of the text content on the screen based on the first location information and the second location information further comprises: adding the first location information to the second location information to obtain the final display location information of the text content on the screen after the sliding operation completes (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 along with selection object/text 1304 is scrolled with movement of contact 1320 across the touch-screen; i.e., in order to determine the final display location information of the selected text 1304 on screen in FIG. 13J, it must be determined from the location coordinate of the selected text 1304 relative to display interface 1302, e.g., web browser application window/view, and the location coordinate of the web browser application window/view on the screen of device 100) (Berman-I, 40c and 42c in FIG. 2; Col. 13, lines 21-28; Col. 12, lines 49-59: a data object 42c comprising string of highlighted/selected text; the associated action handle 40c consists of a small rectangular box containing the lowercase letter "a" and is positioned atop the selected text; when the highlighted/selected text object 42c is moved to another location on the screen, as by invocation of a scroll of the window, the action handle maintains its relative position in accordance with the associated data object; no matter where a particular data object appears, if it has an action handle associated therewith, the action handle will be displayed in appropriated proximate juxtaposition; i.e., in order to determine the final display location information of the highlighted/selected text 42c on screen in FIG. 2 after invocation of a scroll of window, it must determine from the location coordinate of the highlighted/selected text 42c relative it must translate these local boundaries to the global coordinate system associated with the display screen; also, it is well known in the art that by applying coordinate translation1, the final display location information of the highlighted/selected text 42c on screen (i.e., location in global coordinate system) can be calculated by adding/subtracting the location coordinate of the highlighted/selected text 42c relative to the description window/view (i.e., location in local coordinate system) and the location coordinate of the description window/view on the display screen 1 (i.e., the origin of local coordinate system in global coordinate system) ).  

Claims 5 and 13
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claims 1 and 9 respectively and further disclose, wherein the view control comprises a text view control (Hauenstein, FIGS. 8P-8V, 10T-10U, and 13A-N; Col. 53, lines 49-50; Col. 58, lines 22-25; Col. 67, lines 26-28: a user interface of a text editor application or web browser application) (Berman-I, FIG. 2; Col. 13, lines 21-28: the lower portion of the display screen 18, e.g., the description window/view), and the acquiring the final display location information of the text content on the screen after the sliding operation completes further comprises: acquiring a sliding distance value and sliding direction of the text view control; and determining the final display location information of the text content on the screen after the sliding operation completes based on the current display location information of the text content on the screen, the sliding distance value, and the sliding direction (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 along with selection object/text 1304 is scrolled with movement of contact 1320 across the touch-screen, and also the scrolling of the user interface does not require the contact to be located on or near a selection handle; hence, in order to determine the final display location information of the selected object/text 1304 in FIG. 13J, it is required to obtain the distance and direction of the movement of contact 1320 so that the final display location information of the selected object/text 1304 in FIG. 13J can be calculated based on the initial display location information of the selected object/text 1304 in FIG. 13H before swipe/drag/slide gesture and the distance and direction (upward/downward for scrolling up/down) of contact movement shown in FIG. 13I) (Hauenstein, 1506 in FIG. 15; Col. 71, lines 12-18: in response to detecting lateral movement of the input object over the touch-sensitive surface while the input object meets the hover criteria: the device moves the selected user interface object from the first location to a second location on the display in accordance with the lateral movement of the input object over the touch-sensitive surface; Col. 149, lines 43-45: the device scrolls the selectable content in accordance with lateral movement of the input object across the touch-sensitive surface); or acquiring the final display location information of the text content on the screen after the sliding operation completes by calling a preset screen location acquisition function.  

Claims 6 and 14
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claims 5 and 13 respectively and further disclose wherein the determining the final display location information of the text content on the screen after the sliding operation completes based on the current display location information of the text content on the screen, the sliding distance value, and the sliding direction (Hauenstein, FIGS. 13H-13J; Col. 68, lines 24-45: when the contact moves across the touchscreen, e.g., swipe/drag/slide gesture, the entire content display interface 1302 along with selection object/text 1304 is scrolled with movement of contact 1320 across the touch-screen, and also the scrolling of the user interface does not require the contact to be located on or near a selection handle; hence, in order to determine the final display location information of the selected object/text 1304 in FIG. 13J, it is required to obtain the distance and direction of the movement of contact 1320 so that the final display location information of the selected object/text 1304 in FIG. 13J can be calculated based on the initial display location information of the selected object/text 1304 in FIG. 13H before swipe/drag/slide gesture and the amount and direction (upward/downward for scrolling up/down) of contact movement shown in FIG. 13I) further comprises: subtracting the sliding distance value from a vertical coordinate value included in the current display location information of the text content on the screen to obtain a final vertical coordinate value of the text content on the screen, and using a horizontal coordinate value included in the current display location information as the final horizontal coordinate value of the text content on the screen, when it is determined that the sliding direction is sliding upward; adding the sliding distance value and the vertical coordinate value included in the current display location information of the text content on the screen to obtain the final vertical coordinate value of the text content on the screen, and using the horizontal coordinate value included in the current display location information as the final horizontal coordinate value of the text content on the screen, when it is determined that the sliding direction is sliding downward; and determining the final vertical coordinate value and the final horizontal coordinate value as the final display location information of the text content on the screen after the sliding operation completes (Hauenstein, FIGS. 13H-13J: the horizontal coordinate of the selected object/text does not changed for vertical scrolling between FIG. 13H and 13J; these steps are inherited from any scrolling operations on any display content that is limited to vertical scrolling only; see also Berman-I, FIG. 2; Col. 13, line 52 – Col. 14, line 24; Col. 20, lines 33-37: the description window/view only has vertical scroll bar available for vertical scrolling; only one coordinate needs to be adjusted).

Claims 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein in view of Berman-I and Microsoft as applied to Claims 1, 9, and 8 respectively above, and further in view of Koppolu et al. (US Parent 5,581,686, issued on 12/03/1996), hereinafter Koppolu.

Claims 7, 15, and 18
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claims 1 and 9 respectively and further disclose redrawing a menu display area at the corresponding location of the final display location information  (Berman-I, 40b/c and 42b/c in FIG. 2; Col. 11, lines 54-59: an action handle or icon 40 is displayed in proximity to (such as adjacent or atop) an associated data item or object selected such as the text 42; user interaction with the action handle 40, and therefore with the associated data object 42, is permitted; Col. 12, lines 5-12: the presence of an action handle indicates the presence of a selectable data item or object and the ability for the user to interact with the data object; Col. 13, lines 10-28; Col. 12, lines 49-59: a data object 42c comprising string of highlighted/selected text; the associated action handle 40c consists of a small rectangular box containing the lowercase letter "a" and is positioned atop the selected text; when the highlighted/selected text object 42c is moved to another location on the screen, as by invocation of a command, a scroll of the window, a dragging operation, etc., the action handle maintains its relative position in accordance with the associated data object; no matter where a particular data object appears, if it has an action handle associated therewith, the action handle will be displayed in appropriated proximate juxtaposition) (NOTE: the action handle or icon 40 in Berman-I is equivalent to the text selection menu 750 in Hauenstein).
Hauenstein in view of Berman-I and Microsoft fails to explicitly disclose redrawing a menu display area by calling a preset redrawing function.
Koppolu teaches a computer method and system for interacting with a contained object within the context of its container application (Koppolu, Col. 1, lines 15-19), wherein redrawing a menu display area by calling a preset redrawing function DrawMenuBar to redraw the menu).
Hauenstein in view of Berman-I and Microsoft, and Koppolu are analogous art because they are from the same field of endeavor, a computer method and system for interacting with a contained object within the context of its container application.  Also, it is well known in the art that calling a preset system redraw function to update the display content whenever there are any changes in the display content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Koppolu to Hauenstein in view of Berman-I and Microsoft, redrawing an action handle/icon/menu display area by calling a preset redrawing function.  Motivation for doing so would make implementation of updating display content easier.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein in view of Berman-I and Microsoft as applied to Claim 8 above, and further in view of Clark et al. (US Patent 5,835,090, issued on 11/10/1998), hereinafter Clark.

Claim 17
Hauenstein in view of Berman-I and Microsoft discloses all the elements as stated in Claim 8 except failing to explicitly disclose acquiring the second location information (i.e., coordinates of a window, e.g., the WebView control, on the screen) by calling a preset location acquisition function.
acquiring the second location information (i.e., coordinates of a window, e.g., the WebView control, on the screen) by calling a preset location acquisition function (Clark, Col. 6, lines 8-12: Application Programming Interface (API) calls such as GetWindowRect are specific to Windows NT, 95 and 3.11 although other systems including Xwindows, System 7 and OS/2 have equivalent functions) (Clark, TABLE 2: Col. 11, lines 41-43; Col. 12, line 45 – Col. 18, line 46: querying the window using the GetWindowRect function which returns the coordinates of the window on the desktop/screen after the window is created/repositioned).
Hauenstein in view of Berman-I and Microsoft, and Clark are analogous art because they are from the same field of endeavor, a system and a method for controlling the positioning of objects in a graphical user interface.  Also, it is well known in the art that the position and the size of a window displayed on the screen can be acquired by calling a pre-defined API function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Clark to Hauenstein in view of Berman-I and Microsoft, wherein acquiring coordinates of a window on the screen by calling a preset location acquisition function .  Motivation for doing so would make implementation of repositioning display content easier.

Response to Arguments
Applicant’s arguments filed on 02/16/2021 with respect to Claims 1 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The second embodiment of Berman et al. (US Patent 5,760,773, issued on 06/02/1998) discloses moving selected text 95 along with action handle 40c from left to right of the screen (Berman-II, FIGS. 11E and 11G; Col. 22, lines 38-60).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US Patent No. 6,766,343 B1 to Bell et al., issued on 07/20/2004, Col. 9, line 62 – Col. 4, line 9; Col. 4, lines 21-41.